INFORMATION . For Immediate Release November 12, 2008 Contact: John A. Kraeutler, Chief Executive Officer MERIDIAN BIOSCIENCE REPORTS RECORD FISCAL 2, INCREASES REGULAR CASH DIVIDEND RATE, AND REAFFIRMS GUIDANCE GENERAL HIGHLIGHTS Meridian Bioscience, Inc., Cincinnati, Ohio (NASDAQ: VIVO) today: · reported record fourth quarter and full-year fiscal 2008 net sales of $36.5 million and $139.6 million, respectively,increases of 13% and 14%, respectively, over the same periods of the prior fiscal year; · reported record fourth quarter and full-year fiscal 2008 operating income of $11.4 million and $44.4 million, respectively, increases of 32% and 27%, respectively, over the same periods of the prior fiscal year; · reported record fourth quarter fiscal 2008 earnings and diluted earnings per share of $7.7 million and $0.19, respectively, an increase of 19% over the same periods of the prior fiscal year; · reported record full-yearfiscal 2008 earnings and dilutedearnings per share of $30.2 million and $0.74, respectively,increases of 24% and 23%, respectively, over the same period of the priorfiscal year on a NON-GAAP basis. (Fiscal 2007 excludes a tax benefit of $2.4 million, or$0.06 per diluted share, which is discussed below); · declared the regular quarterly cash dividend of $0.14 per share for the fourth quarter of fiscal 2008, (indicated annual rate of $0.56 per share), 27% higher than the regular quarterly rate of fiscal 2007; · announced a 21% increase in the annual indicated cash dividend for fiscal 2009 from $0.56 to $0.68 per share; and · reaffirmed its fiscal 2009 guidance of per share diluted earnings between $0.86 and $0.90 on net sales of $157 million to $160 million. FINANCIAL HIGHLIGHTS (UNAUDITED) In Thousands, Except per Share Data Three Months Ended September 30 Fiscal Year Ended September 30 2008 2007 % Change 2008 2007 % Change Net Sales $ 36,475 $ 32,386 13% $ 139,639 $ 122,963 14% Operating Income 11,420 8,635 32% 44,350 35,030 27% Net Earnings 7,684 6,444 19% 30,202 26,721 13% Diluted Earnings per Share $ 0.19 $ 0.16 19% $ 0.74 $ 0.66 12% NON-GAAP net earnings and diluted earnings per share excluding tax benefit - Net Earnings $ 7,684 $ 6,444 19% $ 30,202 $ 24,296 24% Diluted Earnings per Share $ 0.19 $ 0.16 19% $ 0.74 $ 0.60 23% Sept. 30, 2008 Sept. 30, 2007 Cash and short-term investments $ 49,297 $ 49,400 Working Capital 83,397 76,678 Long-term Debt Obligations - - Shareholders’ Equity 128,489 112,948 Total Assets 146,431 132,698 FOURTH QUARTER AND FULL FISCAL YEAR RESULTS Fiscal year 2007 results include the effects of a tax benefitin the amount of $2.4 million, or $0.06 per diluted share, related to an adjustment to tax reserves that was recorded upon the expiration of the statute of limitations on certain income tax returns. Net sales for the fourth quarter of fiscal 2008 were $36,475,000 as compared to $32,386,000 for the same period of the prior fiscal year, an increase of 13%.Net earnings for the fourth quarter of fiscal 2008 were $7,684,000, or $0.19 per diluted share, up 19% over the fourth quarter of fiscal 2007.Diluted common shares outstanding for the fourth quarters of fiscal 2008 and 2007 were 41,062,000 and 40,925,000 respectively. Net sales for fiscal 2008 were $139,639,000 as compared to $122,963,000 for fiscal 2007, an increase of 14%.Net earnings for fiscal 2008 were $30,202,000 or $0.74 per diluted share, increases of 24% and 23%, respectively, over fiscal 2007, excluding the tax benefit mentioned above.Diluted common shares outstanding for fiscal 2008 and 2007 were 41,029,000 and 40,738,000, respectively, an increase of 1% due primarily to the exercise of stock options. CASH DIVIDEND MATTERS The Board of Directors declared the regular quarterly cash dividend of $0.14 per share for the fourth quarter ended September 30, 2008.The dividend is of record November 21, 2008 and payable December 2, 2008.The Board of Directors has approved an increase to the indicated regular quarterly cash dividend rate to $0.17 per share for fiscal 2009.This annual indicated dividend rate of $0.68 per share represents a 21% increase over the fiscal 2008 rate of $0.56 per share.Meridian has now increased its regular cash dividend rate eighteen times since it established a regular dividend in 1991.Guided by the Company’s policy of setting a payout ratio of between 75% and 85% of each fiscal year’s expected net earnings, the actual declaration and amount of dividends will be determined by the Board of Directors in its discretion based upon its evaluation of earnings, cash flow requirements and future business developments, including acquisitions. FISCAL 2009 GUIDANCE REAFFIRMED For the fiscal year ending September 30, 2009, management expects net sales to be in the range of $157 million to $160 million and per share diluted earnings to be between $0.86 and $0.90.The per share estimates assume an increase in average diluted shares outstanding from approximately 41.0 million at fiscal 2008 year end to 41.2 million at fiscal 2009 year end.The sales and earnings guidance provided in this press release does not include the impact of any acquisitions the Company might complete during fiscal 2009. FINANCIAL CONDITION The
